Appeal by plaintiff from (1) an order of the Supreme Court. *767Nassau County, dated April 24, 1968, which granted defendant’s motion to dismiss the complaint, and (2) a judgment of said court dated May 2, 1968, which adjudged that the complaint is dismissed “without prejudice”. Order and judgment modified, on the law and the facts, by adding to each a provision that the dismissal of the complaint is without prejudice to renewal of the action after exhaustion of plaintiff’s administrative remedies. As so modified, order and judgment affirmed, without costs. In Matter of Papasidero v. Fasano (19 N Y 2d 440) the court directed that the plaintiff herein be afforded a hearing pursuant to section 75 of the Civil Service Law. We 'are of the opinion that he is entitled to the benefits of all the procedure prescribed in subdivision 2 of the section (cf. L. 1940, ch. 834, § 1), including formal charges and a hearing at which sworn testimony is adduced. Christ, Acting P. J., Rabin, Hopkins, Munder 'and MartusceUo, JJ., concur.